Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has failed to traverse or otherwise overcome the double patenting rejection of claims 1–5, 12, 14–16, 18 and 19.  That rejection is maintained for the reasons set forth below. 

With regard to Applicant’s assertion claims 12–17 do not invoke 35 U.S.C. § 112(f) because the term “one or more processing circuits” is “ a structural term,”  the Examiner respectfully disagrees.  Even assuming “one or more processing circuits” is a structural term, it does not provide sufficient structure to achieve the specified functions.  The term “one or more processing circuits” is akin to a microprocessor or general purpose computer and this requires disclosure of an algorithm.  Upon further consideration in light of Applicant’s arguments (Remarks 11–16), the Examiner agrees that a sufficient algorithm is disclosed as being performed by a timeseries generator included within a memory that, when combined with a processor, forms a “processing circuit” sufficient to perform the claimed functions (e.g., Spec. ¶173).  Accordingly, the rejections under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn.   

With regard to the rejection of claims 1–10 and 12–19 under 35 U.S.C. § 101, and Applicant’s assertion that “eligibility is self-evident” (Remarks 17), the Examiner respectfully disagrees.  The claimed invention is different from “a control system that operates using certain mathematical relationships” since it merely collects data and correlates it to a time at which it was collected rather than using specific mathematical relationships to operate a control system.  While claims 1 and 12 recite “operating building equipment” based on the generated streams, 

With regard to the rejection of claims 1–10 and 12–19 under 35 U.S.C. § 101, and Applicant’s assertion “[t]he human mind cannot practically … derive insights” (Remarks 18), the Examiner respectfully disagrees.  Deriving insights is an activity the human mind is especially well equipped to perform, and one humans have performed for centuries.  Notably, the claims fails to set forth any special insight or method of deriving an insight that would limit that activity to performance by a computer or preclude it from practical performance in the human mind.

With regard to the rejection of claims 1–10 and 12–19 under 35 U.S.C. § 101, and Applicant’s assertion claim 1 “reflects an improvement to technology or a technical field” (Remarks 19), the Examiner respectfully disagrees. The additional elements of memory devices, processors, and/or processing circuits as well as the operation of collecting building device data of a building device are merely data gathering necessary to perform the abstract idea and generic computer components recited at a high level of generality that amount to no more than mere instructions to implement the abstract idea on a generic computer. 

With regard to the rejection of claims 1–10 and 12–19 under 35 U.S.C. § 101, and Applicant’s assertion claim 1 applies or uses “the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment …”  (Remarks 19), the Examiner respectfully disagrees.  As discussed above, the additional elements of claim 1 merely recite data gathering necessary to perform the abstract 

With regard to the rejection of claims 1–10 and 12–19 under 35 U.S.C. § 101, and Applicant’s assertion claim 1 includes limitations that are not “well-understood, routine, conventional activity” (Remarks 20), the Examiner respectfully disagrees.  As discussed above, the additional elements of claim 1 merely recite data gathering necessary to perform the abstract idea and generic computer components recited at a high level of generality.  Data gathering is a “well-understood, routine, conventional activity” in the computer arts, as is the use of generic computing components.

With regard to claims 1, 12, and 18, and Applicant’s assertion Lee and Ntofon fails to disclose “generate a time correlated reliability data stream for the data point, the time correlated reliability data stream comprising a plurality of reliability values correlated to corresponding values of the plurality of data samples of the data point and indicating reliability of the values of the plurality of data samples of the data point” (Remarks 22), the Examiner respectfully disagrees. Lee discloses generating a time correlated data stream comprising values of collected building data correlated with time (¶21–23) and Ntofon teaches calculating a reliability value for a data point collected by a monitoring probe (pp. 6–7) to identify whether observations are considered to be accurate.  When considered in combination, Lee and Ntofon collectively teach and/or suggest generating a time correlated data stream with measurement values correlated with time and also generating a reliability value for each of the measurement values to allow reliable and unreliable measurements to be identified and handled appropriately to ensure reliability within the monitoring system.


Claim Construction under 35 USC § 112
With regard to claims 12–17, the claim limitation collecting/generating/determining “by the one or more processing circuits” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a non-structural term “one or more processing circuits” coupled with functional language “collecting,” generating,” or “determining” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 12–17 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: a processor 1102 and a memory 1104 containing a timeseries generator 412 (Spec. ¶173) that executes software to perform the algorithm disclosed in fig. 14 and ¶199-208 of the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–5, 12, 14–16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,452,043 in view of Ntofon, Marino and/or Spivey. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘043 Patent teaches collection of building device data and generation of a corresponding time series.  The remaining limitations of claims 1–5, 12, 14–16, 18, and 19 are known in the art as shown by Ntofon, Marino and/or Spivey.  The rationale for combining Ntofon, Marino and/or Spivey with claim 1 of the ‘043 Patent mirrors the rationale set forth below for combining those references with Lee. 

Claims 1–5, 12, 14–16, 18 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of copending Application Nos. 16/567,534 (reference application A), 16/143,012 (reference application B), and 16/143,243 (reference application C). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of each copending Application teaches collection of building device data and generation of a corresponding time series.  The remaining limitations of claims 1–5, 12, 14–16, 18, and 19 are known in the art as shown by Ntofon, Marino and/or .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–10 and 12–19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12, and 18 recite collecting building device data, generating a time correlated data stream, generating a time correlated reliability data stream, and performing one or more of operating building equipment ot deriving an insight from one of the data streams.
The recited steps of generating a time correlated data stream, generating a time correlated reliability data stream, and deriving an insight from one of the generated streams fall within the group of “mental processes” set forth in the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50).  Generating a data stream of observed values and “deriving an insight” from the stream are activities that may be performed solely in the human mind.  Accordingly, the claims recite an abstract idea.
Independent claims 1, 12, and 18 recite the additional elements of memory devices, processors, and/or processing circuits as well as the operation of collecting building device data of a building device.  Collecting building device data is mere data gathering necessary to obtain the data used to generate the time correlated data streams via the abstract idea.  The memory 
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory devices, processors, and/or processing circuits as well as the operation of collecting building device data of a building device amount to no more than mere instructions to apply the abstract idea using a generic computer and insignificant extra-solution activity.  Mere instructions to apply an abstract idea using a generic computer cannot provide an inventive concept.  Therefore, claims 1, 12, and 18 are not patent eligible.
The remaining claims recite sending the data streams to an AI platform (claim 2), generating a virtual data stream (claims 3, 14, and 19), details of the data within the data streams (claims 4 and 15), performing the same abstract idea with second collected data (claims 5 and 16), properties of the virtual data streams (claims 6 and 17), collecting additional data to determine reliability values (claims 7 and 13), filtering the collected data and sending the data to an AI platform (claim 8), collecting additional data to determine when to generate the data streams)(claim 9), and reordering the data stream (claim 10).  These claims recite details of the abstract idea or the environment in which the abstract ideas is performed, but fail to recite additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0190951) in view of Ntofon et al. (WO 2017/036886).

With regard to claim 1, Lee discloses a building system comprising: 
one or more memory devices configured to store instructions that, when executed on one or more processors, cause the one or more processors to:
collect building device data of a building device, the building device data comprising a plurality of data samples of a data point (energy consumption measurements are collected from a meter or other building device)(¶21–23); 
generate a time correlated data stream for the data point, the time correlated data stream comprising values of the plurality of data samples of the data point (data is correlated with time to generate time series data)(¶21–23); and
perform one or more operations comprising at least one of operating building equipment based on the time correlated data stream or the time correlated reliability data stream for the data point (thermostat profiles may be set to control heating/cooling systems based upon the data streams and the efficiency coefficient calculated therefrom)(¶44) or deriving an insight from 
Lee fails to specifically disclose generating a time correlated reliability data stream for the data point, the time correlated reliability data stream comprising a plurality of reliability values time correlated to corresponding values of the plurality of data samples of the data point and indicating reliability of the values of the plurality of data samples of the data point.	Ntofon discloses a similar system for monitoring resources (Abstract).  Ntofon teaches calculating a reliability value correlated to data points collected with monitoring probes and indicative of whether the data points are considered to be accurate (p. 6, ll. 11 – p. 7, ll. 30).  This would have been an advantageous addition to the system disclosed by Lee since it would have allowed the data stream to indicate the reliability of respective data points in the stream, allowing unreliable information to be discarded or handled differently and/or notified the recipient of the data stream of unreliable data and a need to remedy the cause of the unreliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate reliability values for the collected data points and include those values in the same or a separate time correlated data stream to allow unreliable information to be discarded or handled differently and/or notify the recipient of the data stream of unreliable data and a need to remedy the cause of the unreliability.

Claims 12 and 18 are rejected under the same rationale as claim 1, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ntofon further in view of Marino et al. (US 2019/0295125).

With regard to claim 2, while the system disclosed by Lee in view of Ntofon shows substantial features of the claimed invention (discussed above), it fails to specifically disclose sending, via a network, the time correlated data stream and the time correlated reliability data stream to an artificial intelligence (AI) platform.
Marino discloses a similar system for processing and analysis of building data (Abstract).  Marino teaches sending building data collected from building devices (e.g., data from sensors and/or building systems)(¶30; ¶54) to an artificial intelligence platform for analysis (collected data is sent to an AI platform)(¶73–76). This would have been an advantageous addition to the system disclosed by Lee and Ntofon since it would have allowed large amounts of data to be analyzed to make predictions and/or identify anomalies (¶73–74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the time correlated data stream and time correlated reliability data stream to an artificial intelligence platform for analysis to make predictions and/or identify anomalies within the data. 

Claims 3–5, 14–16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ntofon further in view of Spivey et al. (US 2014/0325292).

With regard to claim 3, while the system disclosed by Lee in view of Ntofon shows substantial features of the claimed invention (discussed above), it fails to specifically disclose generating, based on the time correlated data stream for the data point, a virtual time correlated data stream for a virtual data point, the virtual time correlated data stream comprising a plurality of virtual values based on the values of the plurality of data samples of the data point; and 
Spivey discloses a similar system for building management (Abstract).  Spivey teaches generating virtual data points to supplement data actually collected from building systems (¶54; ¶56).  The use of virtual data points allow additional fault detection algorithms to be utilized, improving fault detection and reducing false positives (¶56).  This would have been an advantageous addition to the system disclosed by Lee in view of Ntofon since it would have allowed the data stream to be supplemented with a virtual data stream comprising virtual data points and associated virtual reliability values calculated as shown by Ntofon, increasing the available fault detection algorithms to improve fault detection and reduce false positives. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a virtual time correlated data stream and a virtual time correlated reliability data stream based upon virtual data points in order to increase the available fault detection algorithms an improve fault detection. 

With regard to claim 4, Lee further discloses each of the data streams are timeseries data streams comprising a plurality of time indicators and a plurality of timeseries values, each timeseries value of the plurality of timeseries values linked to a time indicator of the plurality of time indicators (generated data streams are time series streams)(¶20).

With regard to claim 5, the system disclosed by Lee in view of Ntofon further discloses collecting second building device data and generating second time correlated data and reliability streams (data may be collected from multiple devices/systems such as electricity and heating 
Spivey discloses a similar system for building management (Abstract).  Spivey teaches generating virtual data points to supplement data actually collected from building systems (¶54; ¶56).  The use of virtual data points allow additional fault detection algorithms to be utilized, improving fault detection and reducing false positives (¶56).  This would have been an advantageous addition to the system disclosed by Lee in view of Ntofon since it would have allowed the data stream to be supplemented with a virtual data stream comprising virtual data points and associated virtual reliability values calculated as shown by Ntofon, increasing the available fault detection algorithms to improve fault detection and reduce false positives. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a second virtual time correlated data stream and a second virtual time correlated reliability data stream based upon virtual data points in order to increase the available fault detection algorithms an improve fault detection. 

Claims 14–16 and 19 are rejected under the same rationale as claims 3–5, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Allowable Subject Matter
Claims 6–10, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection under 35 U.S.C. § 101 set forth above.

Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakrobartty et al. (US 2017/0111210) discloses a similar system for analyzing sensor data to correlate various sensor events and derive insights based on the correlations (e.g., ¶23; ¶37).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419